Citation Nr: 1529347	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO. 13-06 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating for ischemic heart disease in excess of 10 percent from December 6, 2004 to October 25, 2009, 30 percent from October 26, 2009 to February 7, 2013, and 60 percent from February 8, 2013 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development is required prior to appellate review. Regulation mandates that when, as here, the level of metabolic equivalent (MET) at which dyspnea, fatigue, angina, dizziness or syncope develops is required for evaluation and cannot be accomplished due to medical reasons, an estimation by a medical examiner of the level of activity and expressed in METS and supported by specific examples that results in dyspnea, fatigue, angina, dizziness or syncope may be used. The medical development is not adequate and the case is REMANDED for the following action:

1. Send the Veteran's claims folder to a VA cardiologist in order to obtain a medical opinion regarding the severity of the Veteran's service-connected ischemic heart disease for the entire pendency of the Veteran's claim (from January 2010 - present) under the appropriate Diagnostic Code (currently DC 7005).

If the VA cardiologist deems it necessary, schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected ischemic heart disease for the entire pendency of his claim.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must provide an opinion as to the severity of the Veteran's service-connected ischemic heart disease throughout the pendency of the Veteran's appeal. If the Veteran has had different levels of severity of his service-connected ischemic heart disease at different time periods, those should be noted by the examiner. The examiner is asked to provide a detailed and thorough explanation for how she came to the conclusions of the severity of the Veteran's service-connected ischemic heart disease for each appropriate time period, particularly with respect to the METs shown or estimated BY THE REPORTED ACTIVITY LEVEL IF METS CANNOT BE ASCERTAINED BY CLINICAL TESTING. 

Because the Veteran has previously been noted to be unable to complete clinical METs testing, a factual review of the evidence BY THE EXAMINER is critical to comply with regulation. The examiner's attention is drawn to the following:

*The Veteran's private treatment records show that he had a myocardial infarction and coronary bypass surgery in 1988.

*In March 2007, the Veteran had a cardiac stress test, which showed a reversible myocardial perfusion defect in the lateral wall and left ventricular ejection fraction of 52%.

*In October 2009, the Veteran had an echocardiogram. That test showed left ventricular estimated ejection fraction > 60%, moderate concentric left ventricular hypertrophy, mildly dilated left atrium, trace tricuspid regurgitation, mild mitral annual calcification and dilatation. 

*In December 2009, the Veteran had a cardiac stress test and his peak heart rate achieved was 137 beats per minute, which was 105% of the predicted target heart rate. The peak blood pressure during stress was 182/101 mm Hg. The blood pressure response was hypertensive. The Veteran's EKG showed 2.0mm of downsloping ST segment depression in leads V3, V4, V5, V6 and II, III and a ventricular fibrillation during the peak stress period. The Veteran had a positive treadmill stress echo test for ischemia in the mid distal left anterior descending. The Veteran had a normal regional wall motion at rest and apical dyskinesis at peak stress.

*In January 2010 the Veteran reported chest discomfort one time a month. He denied chest pain at rest, chest pain at night that woke him from sleep, and chest pain in the morning when he woke. He denied shortness of breath with activity, paroxysmal nocturnal dyspnea, orthopnea, palpitations, and syncope. He reported doing yard work regularly using a push mower. 
He was very satisfied with his quality of life. His left ventricular estimated ejection fraction was > 60%. There was moderate concentric left ventricular hypertrophy. The Veteran had trace tricuspid regurgitation, mild mitral annular calcification, and mild mitral annular dilatation.

*The Veteran asserts that he has not used a push mower during the pendency of this appeal and only used a riding mower. He asserts that this notation in his medical records is incorrect and should reflect that he used a riding mower. 

*In March 2010, the Veteran received a VA medical examination. At that time, the Veteran canceled the stress test due to claustrophobia, and the examiner estimated the Veteran's METs by activity to be 3. There was no evidence of congestive heart failure or pulmonary hypertension. Heart sounds were present for S1 and S2. There were no extra heart sounds. The heart rhythm was regular. The examiner found that the Veteran's occupational activities were affected by lack of stamina and weakness or fatigue.

*In April 2010, the examiner provided an addendum opinion that stated "[a]fter reviewing his cardiology note from 1/11/10 his METs should be 5-7 not 3."

*In February 2013, the Veteran was provided with a new VA medical opinion to address the conflicting evidence regarding the Veteran's METs. The examiner stated that when he spoke to the Veteran, the Veteran reported using a vacuum cleaner. The examiner opined that the vacuum cleaner was similar to using a push lawn mower or doing mild exercises and that the Veteran's METs were >3-5. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

